DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In light of the amendment filed 15 September 2021, the Examiner has withdrawn the rejection of claim 11 under 35 USC § 112(b) and the double patenting rejection.  The prior art rejection has been slightly modified.  Claims 9 and 11 have been indicated to contain allowable subject matter.
Claim Interpretation
The specification provides special definitions for the claimed terms of “ozone material gas” and “ozone decomposition wavelength range” in pages 12-13.  “Ozone material gas” was defined as “a gas containing at least oxygen” and “ozone decomposition wavelength range” (i.e. “light in a wavelength range of decomposing ozone”) was defined as a wavelength range of 240 to 280 nm.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 7, the limitation of “a target object existing space” as recited in line 2 was previously recited in claim 1.  For the purpose of examination, the limitation is interpreted as --the target object existing space--.
In regard to claim 8, the limitation of “a target object existing space” as recited in line 2 was previously recited in claim 1.  For the purpose of examination, the limitation is interpreted as --the target object existing space--.
In regard to claim 9, the limitation of “a target object existing space” as recited in line 2 was previously recited in claim 1.  For the purpose of examination, the limitation is interpreted as --the target object existing space--.
In regard to claim 9, the limitation of “a conveying path” of line 2 was previously recited in claim 1.  For the purpose of examination, the limitation is interpreted as --the conveying path--.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-5, 7-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen et al. (US 2009/0274577; hereinafter “Sorensen”) in view of Kaiser (US 2004/0120850).
In regard to claims 1-2, 4-5 and 7-8, Sorensen discloses a processing method wherein an ozone-containing gas is obtained from the use of an ozone generator (see [0086]) and a target object is exposed to the obtained ozone-containing in a “substantially water-free environment.”  Sorensen defines the “substantially water-free environment” to mean a low level of humidity which is less than 40%, 33%, 25%, 20%, 15%, 10%,  et cetera.  Sorensen teaches that the low level of humidity is reached by flushing (i.e. the gas is “fed”) with gas, such as ozone, having a low level of humidity.  Thus, both the ozone-containing gas and an environmental gas constituting an atmosphere of the target object existing space have at least the recited “low level of humidity.” See [0048].  Further, Sorensen teaches that the 
Sorensen is silent in regard to an ozone generator using a light that does not include light in an ozone decomposition wavelength range and does not include light having a wavelength of not more than 200 nm.
Kaiser discloses a method and apparatus for treating an object with ozone which uses an oxygen containing gas source 70, a blower 80 and a laser 90 to generate ozone.  The laser is disclosed to preferably be an excimer laser which uses xenon to produce 172 nm UV light which necessarily meets the claimed wavelength requirements.  See Figure 1 and paragraphs [0015], [0022] and [0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the ozone generation light of Kaiser in the method of Sorensen for creating ozone effectively and without creating any new or unexpected results.
In regard to claim 12, Sorensen teaches that the processed gas is used to flush the object, which is viewed to be tantamount to stirring the target object using the target gas while exposing the object to the gas as there would necessarily be movement in the object and/or the surrounding environment.  See [0048].
Further, Kaiser teaches that the blower 80 is used to circulate the ozone-containing gas throughout the treatment tank 10.  Such circulation of gas is also viewed to be tantamount to “stirring the target object” as the circulation of gas would necessarily cause movement of the target object and/or the surrounding environment.  See [0015]. 
Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 15 September 2021 have been fully considered but they are not persuasive.
Applicant argues that Sorensen does not disclose the limitation of wherein the target object is presented in a target object existing space constituted by a processing chamber and the limitation of wherein the target object is exposed to the ozone-containing gas in a low humidity condition having the relative humidity of not more than 40%.  The Examiner respectfully disagrees.  Sorensen teaches that the object 20 can contacted by the ozone-containing gas in a sterilizing chamber 14.  Further, Sorensen teaches that the object is exposed to the obtained ozone-containing in a “substantially water-free environment” which is defined as a level of humidity which is less than 40%, 33%, 25%, 20%, 15%, 10%,  et cetera.  See [0048].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774